DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.    This action is responsive to the application filed on 06/03/2019.
2.    Claims 1 – 20 are pending.
3.    Claims 1 – 20 are rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dale N. Seed, IV et al (US 20190075184 A1), hereinafter “Seed” in view of David W.J. Stringer-Calvert et al (US 20020055989 A1), hereinafter “Stringer-Calvert”.

Regarding Claim 1, Seed discloses a method (Seed, Abstract), comprising:
obtaining at least one application request at a given edge node in a multi-tier environment comprising one or more cloud resources and a plurality of edge nodes including the given edge node (Seed, Fig 9, Paragraph 0055, request is sent to unlock the door of building network to service layer (e.g., cloud). Paragraph 0142, M2M service layer is implemented by one or more servers, computers, virtual machines (e.g., cloud/compute/storage farms, etc.) or the like), wherein the plurality of edge nodes host a plurality of virtual nodes to process the at least one application request (Seed, Fig 9, Paragraph 0055, step 151 – request is re-targeted to the gateway and door lock to unlock the door).

However, Seed fails to explicitly disclose 10assigning, using at least one processing device, the at least one application request to at least one of the plurality of virtual nodes based on a utility value of 

 
Stringer-Calvert, from the same or similar field of endeavor, discloses assigning, using at least one processing device, the at least one application request to at least one of the plurality of virtual nodes based on a utility value of each of the virtual nodes, wherein the utility value of each virtual node is based on a cost value representing a total cost incurred by each virtual node to process the at least one application request (Stringer-Calvert, Paragraph 0042, edge server is going to be selected (i.e., assigned) to handle the client’s request based on a selection criteria, wherein the selection criteria includes connectivity estimates/metrics between the selected edge server and client system such as: geographical distance, topological distance, bandwidth, latency, jitter, financial costs (e.g. fees associated with any necessary traversals of commercial network backbone crossing points), and national/political boundaries that would be traversed);
and providing, using the at least one processing device, the at least one application request to 15the at least one virtual node based on the assigning, wherein the at least one virtual node provides data in response to the at least one application request to one or more of: at least one corresponding application and one or more additional virtual nodes (Stringer-Calvert, Paragraph 0042, edge server is selected to handle client’s request based on selection criteria).

One of ordinary skill in the art would have been motivated because edge-based content delivery networks will improve speed, throughput, and so on of traffic flow through the internet. (Stringer-Calvert – Paragraph 0042).


Regarding Claim 2, the combination of Seed and Stringer-Calvert disclose the method of claim 1 above, where Stringer-Calvert further discloses wherein the utility value of each virtual node is further based on a 20priority value of the at least one application request (Stringer-Calvert, Paragraph 0042, edge server is selected based on selection criteria including best/closest connection to the requesting client).

Regarding Claim 3, the combination of Seed and Stringer-Calvert disclose the method of claim 1 above, where Seed further discloses wherein the assigning is further based on a data type of the given application request and a virtual node type of the at least one virtual node (Seed, Fig 9, Paragraph 0055, the request of step 159 is re-targeted to the gateway and door lock to lock the unlocked door since the request is deemed fresh (at step 160). At step 161, the door is locked and response is sent to service layer 142 (at step 162), saved at service layer 142, and forwarded to control app 141. Fig 10, Paragraph 0064, if Content Sourcing App 202 is not reachable via a request of Service Layer 204 when Service Layer 204 is trying to obtain a fresh content instance, Service Layer 204 may initiate a device trigger operation to have Content Sourcing App 202 re-establish connectivity to Service Layer 204 such that it may obtain a fresh content instance. Also see Paragraphs 0065-0066).

Regarding Claim 4, the combination of Seed and Stringer-Calvert disclose the method of claim 1 above, where Stringer-Calvert further discloses wherein the cost value is based on one or more of a reconfiguration cost, an instantiation cost, a processing cost, an update cost, a transmission cost, and a queue cost (Stringer-Calvert, Paragraph 0042, edge server is going to be selected (i.e., assigned) to handle the client’s request based on a selection criteria, wherein the selection criteria includes connectivity estimates/metrics between the selected edge server and client system such as: geographical distance, topological distance, bandwidth, latency, jitter, financial costs (e.g. fees associated with any necessary traversals of commercial network backbone crossing points), and national/political boundaries that would be traversed).

Regarding Claim 5, the combination of Seed and Stringer-Calvert disclose the method of claim 1 above, where Stringer-Calvert further discloses further comprising forwarding the at least one application request to at least one different edge node if the given edge node does not satisfy the at least one application 30request (Stringer-Calvert, Fig 2, Paragraph 0025, two groups with independent master node. Paragraph 0037, fail-over mechanisms are used to transparently re-route management tasks to alternate master node in the case of a failure including failure of the current master node serving the member node. Paragraph 0042, edge server is selected based on performance criteria including best/closest connection to the requesting client).

Regarding Claim 6, the combination of Seed and Stringer-Calvert disclose the method of claim 5 above, where Stringer-Calvert further discloses wherein the at least one different edge node comprises a neighbor node of the given edge node (Stringer-Calvert, Fig 2, Paragraph 0025, super-VPN, which contains master nodes with member nodes).

Regarding Claim 7, the combination of Seed and Stringer-Calvert disclose the method of claim 5 above, where Stringer-Calvert further discloses wherein each of the at least one different edge node returns a 5corresponding utility value to the given edge node (Stringer-Calvert, Paragraph 0042, edge server is going to be selected (i.e., assigned) to handle the client’s request based on a selection criteria, wherein the selection criteria includes connectivity estimates/metrics between the selected edge server and client system such as: geographical distance, topological distance, bandwidth, latency, jitter, financial costs (e.g. fees associated with any necessary traversals of commercial network backbone crossing points), and national/political boundaries that would be traversed),
and wherein the given edge node forwards the at least one application request to the different edge node having a substantially highest utility value (Paragraph 0037, fail-over mechanisms are used to transparently re-route management tasks to alternate master node in the case of a failure including failure of the current master node serving the member node. Paragraph 0042, edge server is selected based on performance criteria including best/closest connection to the requesting client. For example, selection criteria may preferably include connectivity estimates/metrics between the selected edge server and client system such as: geographical distance, topological distance, bandwidth, latency, jitter, financial costs (e.g. fees associated with any necessary traversals of commercial network backbone crossing points), and national/political boundaries that would be traversed).
Regarding Claim 8, the combination of Seed and Stringer-Calvert disclose the method of claim 5 above, where Stringer-Calvert further discloses wherein the edge nodes are grouped into a plurality of edge node 10groups and wherein each edge node group comprises at least one master node (Stringer-Calvert, Fig 2, Paragraph 0025, master nodes and member nodes), and wherein at least two master nodes from different edge node groups collaborate to identify a given edge node group that can serve the at least one application request when each of the at least one different edge node is unable to process the at least one application request (Stringer-Calvert, Fig 2, Paragraphs 0025-0026, two groups with independent master node, wherein the master nodes communicate/collaborate with each other. Paragraph 0037, fail-over mechanisms are used to transparently re-route management tasks to alternate master node in the case of a failure including failure of the current master node serving the member node. Paragraph 0042, edge server is selected based on performance criteria including best/closest connection to the requesting client).


Claim 9 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.

Regarding Claim 10, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.

Regarding Claim 11, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Regarding Claim 12, this claimed limitation is the same as the limitation addressed to Claim 5 above. Therefore it is rejected under the same rationale.

Regarding Claim 13, this claimed limitation is the same as the limitation addressed to Claim 7 above. Therefore it is rejected under the same rationale.

Regarding Claim 14, this claimed limitation is the same as the limitation addressed to Claim 8 above. Therefore it is rejected under the same rationale.

Regarding Claim 15, Seed discloses an apparatus (Seed, Abstract), comprising:
a memory (Seed, Paragraph 0157, Fig 21 D, memory);
and at least one processing device, coupled to the memory (Seed, Paragraph 0157, Fig 21 D, central processing unit (CPU)), operative to implement the 25following steps:
obtaining at least one application request at a given edge node in a multi-tier environment comprising one or more cloud resources and a plurality of edge nodes including the given edge node (Seed, Fig 9, Paragraph 0055, request is sent to unlock the door of building network to service layer (e.g., cloud). Paragraph 0142, M2M service layer is implemented by one or more servers, computers, virtual machines (e.g., cloud/compute/storage farms, etc.) or the like),
wherein the plurality of edge nodes host a plurality of virtual nodes to process the at least one application request (Seed, Fig 9, Paragraph 0055, step 151 – request is re-targeted to the gateway and door lock to unlock the door).

However, Seed fails to explicitly disclose 30assigning the at least one application request to at least one of the plurality of virtual nodes based on a utility value of each of the virtual nodes, wherein 

Stringer-Calvert, from the same or similar field of endeavor, discloses  30assigning the at least one application request to at least one of the plurality of virtual nodes based on a utility value of each of the virtual nodes, wherein the utility value of each virtual node 39114837.01 is based on a cost value representing a total cost incurred by each virtual node to process the at least one application request (Stringer-Calvert, Paragraph 0042, edge server is going to be selected (i.e., assigned) to handle the client’s request based on a selection criteria, wherein the selection criteria includes connectivity estimates/metrics between the selected edge server and client system such as: geographical distance, topological distance, bandwidth, latency, jitter, financial costs (e.g. fees associated with any necessary traversals of commercial network backbone crossing points), and national/political boundaries that would be traversed);
and providing the at least one application request to the at least one virtual node based on the assigning, wherein the at least one virtual node provides data in response to the at least one 5application request to one or more of: at least one corresponding application and one or more additional virtual nodes  (Stringer-Calvert, Paragraph 0042, edge server is selected to handle client’s request based on selection criteria).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Seed in view of Stringer-Calvert in order to further modify the method of freshness-based processing of requests from the teachings of Seed with 
One of ordinary skill in the art would have been motivated because edge-based content delivery networks will improve speed, throughput, and so on of traffic flow through the internet. (Stringer-Calvert – Paragraph 0042).


Regarding Claim 16, this claimed limitation is the same as the limitation addressed to Claims 2 and 10 above. Therefore it is rejected under the same rationale.

Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claims 3 and 11 above. Therefore it is rejected under the same rationale.

Regarding Claim 18, this claimed limitation is the same as the limitation addressed to Claims 5 and 12 above. Therefore it is rejected under the same rationale.

Regarding Claim 19, this claimed limitation is the same as the limitation addressed to Claims 7 and 13 above. Therefore it is rejected under the same rationale.

Regarding Claim 20, this claimed limitation is the same as the limitation addressed to Claims 8 and 14 above. Therefore it is rejected under the same rationale.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of client’s request allocation.
Some of the prior art include:
U.S. Publication 20060106894, which discloses in Paragraph 0027 logging requests that are sent to a destination object.

U.S. Publication 20140223444, which discloses in Paragraph 0021 client devices submitting queries to the server system. Paragraph 0022 disclose that queries requested by the client devices selectively access different ones of these stages depending upon the result freshness desired by the client; thus the processing pipeline is able to trade some query performance for increased query result freshness, or vice versa.

U.S. Publication 20160105489, which discloses in Paragraph 0002 distribution of cloud services in cloud environments. Paragraph 0023 discloses that The distribution of the cloud service within the cloud environment may be determined responsive to a request for the cloud service. The distribution of the cloud service within the cloud environment may specify a placement of the information objects of the cloud service within the cloud environment and a placement of the cloud service virtual functions of the cloud service within the cloud environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER O GUZMAN/            Examiner, Art Unit 2446